Citation Nr: 1045941	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  04-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from March 1966 to December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran now resides in Missouri, so the matter 
is now handled by the RO in St. Louis, Missouri.

In September 2005 and November 2007, the Board remanded this 
claim for additional development.  Unfortunately, the appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Appellant is seeking entitlement to service connection for 
the cause of the Veteran's death.  The Board finds that further 
development is necessary before the claim can be adjudicated.

The Board notes that in September 2005 and November 2007, the RO 
was instructed to obtain private medical records from Portland 
Adventist Medical Center.  Although there is a record from this 
facility in evidence, dated April 2001, the Board notes that the 
Veteran's death certificate indicates that he died at Portland 
Adventist Medical Center in May 2001.  The November 2007 Remand 
instructed the RO to obtain the treatment records for the 
Veteran's terminal hospitalization period from Adventist Medical.

A request was sent to the Appellant to complete an authorization 
form in order to obtain the private records.  However, the Board 
notes that on multiple occasions, notices sent to the Appellant 
have been returned as undeliverable.  See April 2006 Supplemental 
Statement of the Case (SSOC), November 2007 SSOC, and August 2009 
SSOC.  All of these returned notices have been sent to an address 
in Santa Rosa, California; however, all correspondence sent 
from the Appellant, including the VA Form 9, list an address in 
Hillsboro, Missouri.  The Board finds that the correct address 
should be obtained and an additional notice requesting 
authorization to obtain all Portland Adventist Medical records 
should be sent to the Appellant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for Dependency Indemnity 
Compensation (DIC), which includes a claim of service connection 
for the cause of the Veteran's death, VA must perform a different 
analysis depending upon whether a Veteran was service connected 
for a disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death, 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, the Veteran was service-connected for post-operative status 
excision of left medial meniscus with residual unstable, left 
knee, one-inch shortening of the right leg, and bilateral hearing 
loss.  While the Appellant has been provided multiple notice 
letters, they only generally address what is required to 
establish service connection for cause of death, and there has 
been no notice that the Veteran had service-connected 
disabilities or a discussion of the specific evidence and 
information required to establish the Appellant's claim.  The 
Veterans Court held in Hupp that the section 5103(a) notice 
letter should be "tailored."  Id.  Based on the Board's review 
of the claim and the notices provided to the Appellant, pursuant 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), the 
Board finds that it is required to remand this case so that the 
Appellant can be provided with a new VCAA notice letter that more 
fully complies with the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the correct mailing address for 
the Appellant.  Then, resend the request 
for authorization to obtain all records 
from Portland Adventist Medical Center.  
Inform the Appellant that she may obtain 
and submit the records herself.

2.  Provide the Appellant with a new VCAA 
notice letter, conforming to Hupp, noting 
(1) the Veteran's service-connected 
disabilities at the time of his death, and 
(2) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on conditions not yet 
service connected.  

3.  Thereafter, the Appellant's claim 
should be readjudicated.  If the benefit 
sought remains denied, the Appellant 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


